Exhibit 10.213

 

AMENDED AND RESTATED

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

RETIREMENT PLAN

INTRODUCTION

The Company has adopted this Plan, effective December 5, 1998, and amended and
restated effective as of December 9, 2008 to provide a means by which it can
provide retirement income to key executives to encourage these employees to
remain in the employ of the Company and/or of its Affiliates.

The Plan is intended to be an unfunded plan that is maintained by the Employers
primarily for the purpose of providing deferred compensation in the form of
retirement income for a select group of management or highly compensated
employees within the meaning of the Employee Retirement Income Security Act of
1974 (“ERISA”) Sections 201(2) and 301(a)(3). This Plan shall be interpreted and
administered to the extent possible with that stated intent. The Plan is
intended to be exempt under ERISA Section 401(a)(1).

ARTICLE 1

 

DEFINITIONS

The following terms have the meanings set forth below when used in this Plan,
unless a different meaning is clearly required by the context of the Plan.

1.1       “Account” means the account established under the Trust for the
benefit of each Participant hereunder.

1.2       “Administrator” means the individual(s) or corporation appointed by
the Employer to carry out the administration of the Plan, and to serve as the
agent for the Employer with respect to the Trust as contemplated by the
agreement establishing the Trust. In the event an Administrator has not been
appointed, or resigns from a prior appointment, the Employer shall be deemed to
be the Administrator. The Administrator shall have the authority to delegate
some or all of the administration of the Plan to one or more persons.

1.3       “Affiliated Employer” or “Affiliate” means the Company and any
corporation which is a member of a controlled group of corporations (as defined
in Code Section 414(b)) which includes the Company.

1.4       “Beneficiary Designation Form” means the form used by the
Administrator for the Participant to designate one or more beneficiaries to
receive the vested amount in his Account upon his death.

 

1.5

“Board” means the board of directors of the Company.

 

1

 





 

1.6

“Change in Control” means:

(a)       The Company is merged, consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors (“Voting Stock”) of such corporation or person immediately
after such transaction is held in the aggregate by the holders of Voting Stock
of the Company immediately prior to such transaction;

(b)       The Company sells or otherwise transfers all or substantially all of
its assets to another corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
then-outstanding Voting Stock of such corporation or person immediately after
such sale or transfer is held in the aggregate by the holders of Voting Stock of
the Company immediately prior to such sale or transfer;

(c)       The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the combined voting power of the Voting Stock then outstanding
after giving effect to such acquisition; or

(d)       Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for Director, without objection to such nomination) shall be deemed to be or
have been a member of the Incumbent Board.

Notwithstanding the foregoing provisions of Section 1.6(c), unless otherwise
determined in a specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred for purposes of Section 1.6(c)
solely because (A) the Employer, (B) a Subsidiary, or (C) any Employer-sponsored
employee stock ownership plan or any other employee benefit plan of the Employer
or any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report or item therein) under the Exchange Act
disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 35% or otherwise.

Notwithstanding the foregoing and except for the purposes of Article III herein
only, a Change in Control shall not be deemed to occur under this Plan unless
the events that have occurred would also constitute a “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Final
Regulation 1.409A-3(i)(5), or any successor thereto.

1.7       “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.

 

1.8

“Company” means Dollar Thrifty Automotive Group, Inc.

 

2

 





 

1.9

“Director” means any member of the Board.

1.10     “Disability” means permanent and total disability within the meaning of
Section 22(c)(3) of the Code.

1.11     “Effective Date” means December 5, 1998, the date as of when the
Employer hereunder adopted the Plan.

 

1.12

“Employee” means any person employed by the Employer.

1.13     “Employer” means the Company, Dollar Rent A Car Systems, Inc., Thrifty
Rent-A-Car System, Inc., Thrifty Car Sales, Inc., and any other Affiliated
Employer which adopts this Plan with the consent of the Company.

1.14     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.15     “Exchange Act” means the Securities Exchange Act of 1934 as it may be
amended from time to time.

1.16     “Insolvent” means either the Employer is unable to pay its debts as
they become due, or the Employer is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

1.17     “Investment Recommendation Form” means the form used by the
Administrator for the Participant to recommend investments in his Account to the
Trustee.

1.18     “Participant” means an Employee of the Employer on December 2, 2004 who
is graded at the Staff Vice President level or above or who is entitled to
receive benefits under the Plan as a beneficiary of the Participant.

1.19     “Payment Election Form” means the form approved and used by the
Administrator for the Participant to elect distributions from his Account.

1.20     “Plan” means this Dollar Thrifty Automotive Group, Inc. Retirement Plan
and all amendments hereto.

 

1.21

“Plan Year” means the calendar year.

1.22     “Trust” means the specific Trust under the Plan (or the separate Trust
for each individual Employer which has adopted the Plan, as the context so
requires), which trust is intended to qualify as a “Rabbi Trust” under Rev.
Proc. 92-64 (as amended or modified from time to time) and to constitute the
legal agreement between the Employer and the Trustee, which establishes the
rights and liabilities of each in managing and controlling the assets of the
Trust for the purposes of the Plan.

 

1.23

“Trustee” means the Bank of Oklahoma, N.A.

 

3

 





1.24     “Year of Service” means the performance of twelve (12) consecutive
months of full time service. Years of Service with predecessor(s) of the
Employer shall count for calculating Years of Service.

ARTICLE 2

 

BENEFITS

2.1       Targeted Benefit. The targeted benefit (“benefit”) under the Plan for
each Participant shall be an amount equal to fifty percent (50%) of the
Participant’s average annual base salary determined over his last five (5) Years
of Service.

 

2.2

Adjusted Benefit.

(a)       The benefit shall be that amount determined under Section 2.1 above
computed for a Participant with at least twenty (20) Years of Service upon the
Participant reaching age 61.

(b)       The benefit shall be prorated downward for an Employee who reaches age
61 and who has less than twenty (20) Years of Service (e.g., 15 years of service
at age 61 yields 75% of the benefit amount).

(c)       The benefit as described above is subject to change on an annual basis
in the discretion of the Board.

ARTICLE 3

 

VESTING

A Participant shall become vested in the Participant’s Account at the rate of
20% per year for each Year of Service. Full (100%) vesting shall occur in the
event of the death or Disability of the Participant, or upon a Change of
Control, or immediately prior to the Employer becoming Insolvent.

ARTICLE 4

 

EMPLOYER CONTRIBUTIONS

4.1       Payments. Contributions to fund the benefits shall be made in equal
annual payments by the Employer to the Trustee. Such contributions shall be
allocated to a separate Account for each Participant under the Trust.

4.2       Assumption. In calculating the equal annual contributions to the
Trust, a 9% annual rate of return on assets held in the Trust and a 4% annual
base salary increase shall be assumed.

4.3       Period. Contributions by the Employer for a Participant shall be made
until the Participant reaches age 62 or over 20 years, whichever occurs sooner.

 

4

 





4.4       Discretion. The amount of contributions by the Employer as described
above is subject to change on an annual basis at the discretion of the Board.

ARTICLE 5

 

ACCOUNTS

5.1       Accounting. The Administrator shall cause the Trustee to establish a
separate Account for each Participant reflecting Employer contributions together
with any adjustments for income, gain or loss and any payments from the Account.
The Administrator may direct the Trustee to maintain and invest separately the
assets in each Participant’s separate Account. The Administrator shall provide
each Participant with a monthly statement of his or her Account.

5.2       Investments. The assets of the Trust shall be invested in such
investments as the Trustee shall determine under the Trust Agreement. The
Trustee may receive investment recommendations from the Participant as provided
in an Investment Recommendation Form.

ARTICLE 6

 

PAYMENT OF ACCOUNTS

6.1       Time And Form of Payment. Each Participant shall complete a Payment
Election Form and file such with the Administrator prior to becoming a
Participant in the Plan. The Payment Election Form shall designate the time and
form of payment of the Participant’s vested Account balance. These elections
will remain effective unless and until the Participant files an amended Payment
Election Form with the Administrator. Any amended Payment Election Form, other
than an election related to an unforeseeable emergency pursuant to Section 6.3,
will not take effect until 12 months after the date on which the election is
made AND other than a change in election related to an unforeseeable emergency
pursuant to Section 6.3, no amended Payment Election Form shall result in (i) an
acceleration of payment under the Plan or (ii) a subsequent deferral of payment
for a period of less than five years from the date such payment would otherwise
have been paid (or, in the case of installment payments, five years from the
date the first amount was scheduled to be paid).

(a)       On the Payment Election Form, a Participant shall elect the form of
the payments to be either:

 

(i)

a single lump-sum payment; or

(ii)       annual installments over a period, up to 20 years, elected by the
Participant, the amount of each installment to equal the balance of his or her
vested Account balance immediately prior to the installment divided by the
number of installments remaining to be paid.

(b)       On the Payment Election Form, a Participant shall elect the timing of
the payments to occur (or begin, in the case of an annuity) as follows (or the
earlier of any of the following):

 

5

 





(i)        As soon as possible, but in no event later than 90 days following a
Change of Control, in which case the form of payments must be a single lump-sum
payment;

(ii)       As soon as possible, but in no event later than 90 days following the
Participant’s separation from service, as determined in accordance with Section
409A of the Code, other than as a result of the Participant’s death;

(iii)      As soon as possible but in no event later than 90 days following the
Participant’s attainment of age 62.

(c)       Pursuant to IRS Notice 2007-86, a Participant may make new payment
elections on a Payment Election Form with respect to the time and form of
payment of amounts deferred under this Plan, provided that such new payment
election is made on or before December 31, 2008, and provided further that (i)
the new election may apply only to amounts that would not otherwise be payable
in 2008, and (ii) may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.

6.2       Death. Each Participant shall complete a Beneficiary Designation Form
and file such with the Administrator. The Beneficiary Designation Form shall
designate the form of payment of the Participant’s vested Account balance in the
event the Participant dies prior to the complete distribution of his vested
Account balance. Such payment may be made in either (i) a single lump-sum
payment; or (ii) annual installments over a period, up to 10 years (or 10 years
less the number of years annual installments had been made to the Participant
prior to his death), with the amount of each installment to equal the balance of
the vested portion of his or her Account immediately prior to the installment
divided by the number of installments remaining to be paid. These elections will
remain effective unless and until the Participant files an amended Beneficiary
Designation Form with the Administrator. Any change to the election as to form
of payment filed with an amended Beneficiary Designation Form will not take
effect until 12 months after the date on which the election is made AND no
amended Payment Election Form shall result in (i) an acceleration of payment
under the Plan or (ii) a subsequent deferral of payment for a period of less
than five years from the date such payment would otherwise have been paid (or,
in the case of installment payments, five years from the date the first amount
was scheduled to be paid). If no beneficiary is designated or no designated
beneficiary survives the Participant, payment shall be made to the Participant’s
surviving spouse, or, if none, to his or her issue per stripes in a single
payment. If no spouse or issue survives the Participant, payment shall be made
in a single lump sum to the Participant’s estate.

In the event a distribution is to be made to a minor, then the Administrator may
direct that such distribution be paid to the legal guardian, or if none, to a
parent or such beneficiary or a responsible adult with whom the beneficiary
maintains his residence, or to the custodian for such beneficiary under the
Uniform Transfers to Minors Act (or similar applicable statute); if such is
permitted by the laws of the state in which said beneficiary resides. Such a
payment to the legal guardian, custodian or parent of a minor beneficiary shall
fully discharge the Employer from further liability on account thereof.

6.3       Hardship Distributions. Upon the request of a Participant who has had
an unforeseeable emergency, the Board (in its sole discretion) may direct the
Trustee to make a tion of part or all of the Participant’s Benefit from his
Account even though such distribution occurs before the date otherwise
determined under the Plan and the Participant’s Payment Election Form, provided
that such distribution is otherwise in accordance with Treasury Department Final
Regulation 1.409A-3(i)(3), or any successor thereto. This distribution shall be
in an amount that the Board determines is necessary to satisfy the emergency
need, including any amounts necessary to pay any federal, state or local income
taxes reasonably anticipated to result from the distribution.

 

6

 





 

A Participant requesting an emergency payment shall apply for the payment in
writing in a form approved by the Administrator and shall provide such
additional information as the Administrator may require. The early hardship
withdrawal must be approved by the Board and will be limited to the amount the
Board determines necessary to meet the emergency. The Board’s decision is final.

For these purposes, an unforeseeable emergency is severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependant (as defined in Section 152(a) of the Code) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but in any case, payment may not be made to the extent that such hardship is or
may be relieved:

 

(a)

through reimbursement or compensation by insurance or otherwise, or

(b)       by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.

By way of example only, unforeseeable emergencies do not include the need to
send a Participant’s child to college or the desire to purchase a home.

6.4       Forfeiture of Non-Vested Amounts. Subject to Article 3, at the time of
the Participant’s separation from service, any amounts credited to a
Participant’s Account that are not vested shall be forfeited. These amounts
shall be used to satisfy the Employer’s obligation (if continuing) to make
contributions to the Trust under this Plan.

In the event that all, or any portion, of the distribution payable to a
Participant or his beneficiary remains unpaid solely by reason of the inability
of the Administrator, after sending a registered letter, return receipt
requested, to the last known address, and after further diligent effort, to
ascertain the whereabouts of such Participant, the amount so distributable shall
be forfeited. In the event a Participant is subsequently located within five
years of the date the payment (or the first installment thereof, in the case of
an annuity) was otherwise to be paid, such benefit shall be restored.

Any forfeitures unable to be paid under this Plan to the Participant or his
beneficiary shall be paid to the Employer.

 

7

 





ARTICLE 7

 

ADMINISTRATION

 

7.1

Administrator’s Interpretation.

(a)       The Administrator shall oversee the administration of the Plan in
accordance with this Article 7, except as this Plan specifically delegates such
administration, discretion, or decision making to the Board.

(b)       The Administrator shall have complete control and authority to
determine all rights, benefits, claims, demands and actions arising out of the
provisions of the Plan for any Participant, deceased Participant, beneficiary,
or other person having or claiming to have any interest under the Plan; the
Administrator shall have complete discretion to interpret the Plan and any
ambiguities under the Plan; the Administrator shall have complete discretion to
decide all matters under the Plan; such interpretation and decision shall be
final, conclusive and binding on all Participants and any person claiming under
or through any Participant, in the absence of clear and convincing evidence that
the Administrator acted arbitrarily and capriciously.

(c)       Any individual(s) serving as Administrator who is a Participant shall
not vote or act on any matter relating solely to his or her Account.

(d)       The Administrator shall have the responsibility for complying with any
reporting and disclosure requirements of ERISA.

7.2       Powers and Duties. The Administrator shall have such powers and
duties, may adopt such rules and tables, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation, and shall follow such
claims and appeal procedures with respect to the Plan as it may establish.

7.3       Information.  The Employer shall supply full and timely information to
the Administrator on all matters relating to the base salary of Participants,
their employment, retirement, death, separation from service and such other
pertinent facts as the Administrator may require. When making a determination or
calculation, the Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Trustee.

7.4       Payment of Expenses. Any reasonable administrative expenses (including
those referred to in Section 7.2 above) shall be paid by the Employer unless the
Employer determines in advance of incurring the expense that administrative
costs shall be borne by the Participants under the Plan or by the Trust
established hereunder.

7.5       Indemnification of Administrator. The Employer agrees to indemnify and
to defend to the fullest extent permitted by law any Employee serving as the
Administrator or as a member of a committee designated as Administrator
(including any Employee or former Employee who previously served as
Administrator or as a member of such committee) against all liabilities,
damages, costs and expenses (including attorney’s fees and amounts paid in
settlement of any claims approved by the Employer) occasioned by any act or
omission to act in connection with the Plan, if such act or omission is in good
faith.

 

8

 





 

ARTICLE 8

 

AMENDMENT OR TERMINATION OF PLAN

8.1       Amendment. The Employer, at any time or from time to time, may amend
any or all of the provisions of the Plan as to it without the consent of any
employee or Participant. No amendment shall have the effect of reducing the
Account of any Participant at the time of such amendment, unless such amendment
is made to comply with federal, state or local laws, statutes or regulations.

8.2       Termination. This Plan is strictly a voluntary undertaking on the part
of the Employer and shall not be deemed to constitute a contract between the
Employer and any Participant or consideration for, or an inducement or condition
of employment for, the performance of the services by a Participant. The
Employer reserves the right to terminate the Plan at any time by an instrument
in writing which has been executed on the Employer’s behalf by its duly
authorized officer. Upon termination, the Employer may (a) elect to continue to
maintain the Trust to pay Benefits hereunder as they become due as if the Plan
had not been terminated; or (b) direct the Trustee to pay promptly to
Participants the balance of their Accounts, provided that no such action shall
be taken to the extent that it would result in a violation of Section 409A of
the Code.

For purposes of the preceding sentence, in the event the Employer chooses to
implement clause (b), the Account balances of all Participants who are in the
employ of the Employer at the time the Trustee is directed to pay such balances
shall become fully vested and nonforfeitable. After Participants and their
beneficiaries are paid all Plan benefits to which they are entitled, all
remaining assets of the Trust attributable to Participants who terminated
employment with the Employer prior to termination of the Plan and who were not
fully vested in their Accounts at that time, shall be returned to the Employer.
No termination shall have the effect of reducing the Account of any Participant
at the time of such termination, unless such termination is made to comply with
federal, state or local laws, statutes or regulations.

8.3       Adoption By Affiliates. With the consent of the Board, any Affiliate
of the Employer may adopt this Plan for the benefit of its eligible Employees as
then determined by the Board.

ARTICLE 9

 

MISCELLANEOUS

 

9.1

Plan Interpretation.

(a)       All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner.

 

9

 





(b)       If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included herein.

(c)       Whenever any words are used herein in the masculine, feminine or
neuter gender, they shall be construed as though they were also used in another
gender in all cases where they would so apply, and whenever any words are used
herein in the singular or plural form, they shall be construed as though they
were also used in the other form in all cases where they would so apply.

(d)       This Plan is governed by the Code and the Treasury regulations issued
thereunder (as they might be amended from time to time). To the extent not
preempted by Federal law, the provisions of this Plan shall be construed,
enforced and administered according to the laws of the State of Oklahoma.

9.2       Limitation of Participant’s Rights. This Plan shall not be deemed to
constitute an employment contract between the Employer and any Participant or to
be a consideration or an inducement for the employment of any Participant or
employee. Nothing contained in this Plan shall be deemed to give any Participant
the right to be retained in the service of the Employer or to interfere with the
right of the Employer to discharge any Participant at any time regardless of the
effect which such discharge shall have upon him as a Participant of this Plan.

9.3       Unfunded Plan. It is intended that the obligations of the Employer
under the Plan will constitute a mere promise of the Employer to make benefit
payments in the future. No Participant shall have rights against the Employer or
any other person with respect to payments under the Plan other than those given
by law to general unsecured creditors of the Employer. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

9.4       Action By The Employer. Whenever the Employer under the terms of the
Plan is permitted or required to do or perform any act or matter or thing, it
shall be done and performed by a person duly authorized by its legally
constituted authority.

9.5       No Guarantee of Tax Consequences. Neither the Administrator nor the
Employer makes any commitment or guarantee that any amounts in the Account of a
Participant under the Plan will be excludable from the Participant’s gross
income for federal or state income tax purposes, or that any other federal or
state tax treatment will apply to or be available to any Participant, it shall
be the obligation of each Participant to determine whether the amounts
contributed to his Account under the Plan are excludable from the Participant’s
gross income for federal and state income tax purposes, and to notify the
Employer if the Participant has reason to believe that any such amount is not so
excludable. Notwithstanding the foregoing, the rights of Participants under this
Plan shall be legally enforceable.

9.6       Tax Withholding. The Trustee shall have the right to deduct from all
cash payments any federal, state or local taxes required by law to be withheld
with respect to any payment made to a Participant.

 

10

 





9.7       Nonassignability of Rights. The right of any Participant to receive
any benefits under the Plan shall not be alienable by the Participant by
assignment or any other method, and shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of any Participant or any beneficiary of
any Participant.

9.8       Separate Plan and Trusts. It is the intent of the Employers and the
Affiliates adopting the Plan and executing the Trust that, although only one
Plan document and Trust document set forth the governing provisions,
nevertheless separate Plans and separate Trusts are created for each Affiliate.
The assets of an Employer or Affiliate and the beneficial interests of the
Participants in the Trust belong only to such Employer or Affiliate or its
Participants. The creditors of an Employer or Affiliate may not reach the Plan
assets held in trust or otherwise of another Employer or Affiliate which adopts
the Plan and Trust.

 

11

 





ATTACHMENT 1

Investment Recommendation Form

TO: Plan Administrator and Trustee

Pursuant to Section 5.2 of the Retirement Plan, I hereby recommend that my
Account be invested as follows, and I understand that I may make further
recommendations as of March 31, June 30, October 31, and December 31 of each
calendar year.

 

 

                           Percentage Allocation

 

◊SEI Prime Obligation

 

 

%

 

 

 

 

◊SEI Bond Index

 

 

%

 

 

 

 

◊3EI S&P 500 Index

 

 

%

 

 

 

 

◊Templeton Foreign

 

 

%

 

 

 

 

◊Fidelity Advisor Balanced

 

 

%

 

 

 

 

◊Neuberger & Berman Genesis Trust

 

 

%

 

 

 

 

◊Dollar Thrifty Automotive Group, Inc. Common Stock (Not anticipated available
until March 1, 2000)

 

 

%

 

 

 

 

 

 

100

% Total

 

  ________________________________
  Participant Name

  ___________________________________
  Company Name

Date:  ________________________________

 

 

 

12

 

 